EXAMINER COMMENT 

Figures 1-3 and 6-8 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art of record does not teach or suggest at least “each said D flip-flop has a clock terminal, an input terminal and an output terminal, the monitoring module and the post-processing module each have an input terminal and an output 15terminal, and the two D flip-flops are called a first D flip-flop and a second D flip-flop; a power supply is accessed to a source of the first PMOS transistor and a source of the second PMOS transistor; a gate of the first PMOS transistor, a gate of the second PMOS transistor and a gate of the first NMOS transistor are connected, and a corresponding .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Pub. 2010/0332574 – Related to a hardware-based digital random number generator. The digital random number generator is a randomly behaving random number generator based on a set of nondeterministic behaviors. The nondeterministic behaviors include temporal asynchrony between subunits, entropy source "extra" bits, entropy measurement, autonomous deterministic random bit generator reseeding and consumption from a shared resource.

US Pub. 2012/0233231 – Related to an apparatus for generating a random number, and more particularly, to an apparatus for generating a random number by generating a metastable state signal using logic gates.

US Pub. 2015/0178048 – Related to a mechanism for a circuit for generation of a random output. A bistable circuit has two stable states as an output and a clock signal as an input. The bistable circuit includes a first logic circuit and a second logic circuit cross-coupled connected together, which transition into a metastable state before resolving to the two stable states. The second logic circuit resolves to a stable state at a resolution time. A digitization circuit is configured to generate random bits corresponding to a variance of the resolution time of the second logic circuit resolving from the metastable state to the stable state for cycles of the clock signal. The resolution time randomly varies according to noise. An actual value of the stable state is eliminated as factor in generating the random bits. 

US Pub. 2016/0202953 – Related to a true random number generator that utilizes the settling time of a bit cell as an entropy source to generate random digital output values. The bit cell may be a static random access memory bit cell. The bit cell's settling time may be converted into a digital output using an analog to digital converter. A plurality of bit cells may serially couple to one another in a ring formation. The bit cell ring can then be enabled such that each bit cell of the plurality of bit cells achieves a settling value that activates the subsequent bit cell in the ring causing it to in turn reach a settling value, and so on. An output node of one of the bit cells in the ring can then be sampled using a flip-flop to generate a continuous stream of random bits.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D YAARY whose telephone number is (571)270-1249.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Caldwell can be reached on (571 )272-3702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182